Land'on, J.
We cannot say, as a matter of law, that the plaintiff was not entitled to recover. The court, in response to the various requests of the defendant, charged that the plaintiff could not recover if she slipped upon ice formed from water dripping from the melting snow on the piazza roof, orfrom snow or sleet which fell on the 21st, 22d, or 23d of January, or from newr ice upon an old snow or ice ridge. The defendant made 27 requests. As we understand them, and the responses to them, the defendant was given the benefit of every aspect of the evidence which could, upon any construction of it, bring the case within the rules of exemption from liability declared in the Taylor, Kinney, Kaveny, Tobey, Foley, Gram, Muller, and other recent cases. 105 N. Y. 202, 11 N. E. Rep. 642; 108 N. Y. 567, 15 N. E. Rep. 728; 108 N. Y. 571, 15 N. E. Rep. 726; 2 N. Y. Supp. 180; 45 Hun, 396; 3 N. Y. Supp. 76; 32 Hun, 24, 105 N. Y. 668,mem. The recovery seems to be based upon the finding by the jury that the ridge in question was formed by the snow which fell on the 19th of January or earlier, and that the defendant was negligent in not causing it to be removed prior to the evening of the 23d of January. The defendant could wait a reasonable time for the hotel owner to remove the ridge, and its duty to remove it would not attach until that reasonable time had expired. Whether four full days, under the circumstances, would be a reasonable time during which the defendant could safely wait, was a question for the jury.- Kunz v. City of Troy, 104 N. Y. 344, 10 N. E. Rep. 442.
The defendant’s twenty-sixth request was “that if the jury are unable to determined whether this ridge was caused by dropping from the eaves or by snow which ha(l been allowed to accumulate on the walk, plaintiff cannot recover. The Court. I charge, as I have charged, that if the accumulation resulted from the drips from the eaves, plaintiff cannot recover. If it resulted from an accumulation of snow on the walk, the jury might find that it was negligence on the part of the corporation.” Defendant excepted to the refusal, and to the instruction. The language used by the court covered, in effect, the terms of the request; for if the jury could not hold the defendant responsible for the drip from the roof, and could only hold it responsible for negligence with respect to the snow, they were bound to find that the former did not, and that the latter did, cause the injury, in order to render a verdict against the defendant. Such instruction excluded the idea of confounding the two causes, and holding the defendant liable if they were unable to determine whether the injury resulted from one cause or the other. The court is not obliged to use the precise terms suggested by counsel. The jury must have understood that the plaintiff must fail unless the accident was due to the cause for which defendant was responsible, and this, plainly, uses the *792rule which the defendant had in view. Searles v. Railway Co., 101 N. Y. 661, 5 N. E. Rep. 66.
The defendant requested the" court to charge “that there is no evidence that plaintiff’s fall was not caused by ice which had formed and frozen on the sidewalk on the 19th, 20th, 21st, and 22d of January, from snow and sleet which had fallen on the 19th, 21st, and 22d of January.” The court refused, and defendant excepted. The refusal was proper, because the fact assumed was not entirely clear. The effect of the refusal was to leave the question to the jury. Judgment affirmed, with costs. All concur.